 

Exhibit 10.13d

 

AMENDMENT

 

to the

 

FMC CORPORATION

INCENTIVE COMPENSATION AND STOCK PLAN

(Amended and Restated as of January 1, 2002)

 

WHEREAS, FMC Corporation (the “Corporation”) maintains the FMC Corporation
Incentive Compensation and Stock Plan (the “Plan”);

 

WHEREAS, Section 16 of the Plan provides that the Committee (as defined in the
Plan) may amend the Plan at any time;

 

WHEREAS, the definition of the term “Disability” as set forth in the Plan
requires some clarification;

 

WHEREAS, the Plan currently permits shares delivered as payment for an option’s
exercise price to be added to the pool of shares available for issuance under
the Plan;

 

WHEREAS, allowing such shares to be added to the Plan’s share pool could cause
the Plan to be considered a formula plan for purposes of the New York Stock
Exchange’s rules governing shareholder approval of equity compensation plans;

 

WHEREAS, the Corporation does not intend for the Plan to be a formula plan;

 

WHEREAS, the Plan allows for the granting of stock options intended to qualify
as incentive stock options but does not limit the granting of such options to
the 10-year period immediately following the Plan’s adoption; and

 

WHEREAS, the Corporation desires to eliminate the costs and administrative
burden of making cash payments in respect of fractional shares payable to
participants under the Plan;

 

NOW THEREFORE, the Plan is hereby amended as follows, effective as of the date
hereof:

 

  1. Section 2.1 is amended by deleting item “(o)” of that section and replacing
it with the following:

 

  (o) “Disability” means, unless otherwise provided by the Committee, (1)
“Disability” as defined in any individual agreement to which the participant is
a party or (2) if there is no individual agreement, or if such agreement does
not define “Disability”, then “Disability” shall be determined in accordance
with the Company’s long-term disability plan.

 



--------------------------------------------------------------------------------

  2. Section 4.1 is amended by deleting the second sentence of the fourth
paragraph of that section.

 

  3. Section 9.1 is amended by adding the following to the end of that section:

 

No Incentive Stock Option will be granted hereunder on or after the 10th
anniversary of the date of stockholder approval of the Plan (or, if the
stockholders approve an amendment that increases the number of shares subject to
the Plan, the 10th anniversary of the date of such approval); provided, however,
that Incentive Stock Options granted prior to such 10th anniversary may extend
beyond that date.

 

  4. Paragraph (d) of Section 18.1 is amended by deleting the second sentence of
that paragraph and replacing it with the following:

 

Whenever, under the terms of the Plan, the aggregate number of shares required
to be issued to a participant at a particular time includes a fractional share,
one additional whole share will be issued to the participant in lieu of and in
satisfaction for that fractional share.

 

Except as expressly amended by the foregoing, the Plan is confirmed and ratified
in all respects.

 

The undersigned has executed this amendment on behalf of FMC Corporation as of
the 16th day of December 2004.

 

FMC CORPORATION By:   /S/    KENNETH R. GARRETT        

Title:

 

Vice President, Human Resources and Corporate

Communications

 